Citation Nr: 1547239	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-21 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

2. Entitlement to an increased initial rating for ischemic heart disease (IHD), coronary artery disease (CAD) status coronary artery bypass graft with residual scar, rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges that an appeal of the issues of entitlement to increased initial ratings for peripheral neuropathy of the lower extremities have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veteran was last afforded a VA examination to assess the severity of his service-connected cardiovascular disease in November 2011.  Since that time, the Veteran has claimed a worsening of his disability.  See August 2013 VA Form 9 (Veteran has incurred another episode requiring emergent treatment related to the heart disease); see also July 2013 Private Treatment Record (noting chronic systolic heart failure).   

Given that the last examination was conducted some four years ago and the evidence of record since that time suggests that the Veteran's symptomatology may have worsened, a new VA examination is necessary to assess the severity of the Veteran's service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Regarding the claim for service connection for hypertension, the Veteran has argued that his hypertension is secondary to his service-connected type II diabetes mellitus.  The Veteran was afforded a VA examination in April 2009, and the examiner concluded that hypertension was essential in nature and unrelated to diabetes.  The examiner did not indicate whether hypertension was aggravated by diabetes mellitus.  Because no opinion has been provided as to whether the Veteran's hypertension is aggravated by his service-connected type II diabetes mellitus, the Board is unable to determine whether secondary service connection is warranted.  For those reasons, a new opinion as to secondary service connection is necessary. 

As the matter is being remanded, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received relating to hypertension and/or CAD.  All such available documents should be associated with the claims file.

2. Obtain records of treatment that the Veteran may have received at any VA health care facility since November 2014.  All such available documents should be associated with the claims file.

3. Return the claims folder to the April 2009 VA examiner.  After a review of the claims folder, including a copy of this REMAND, the examiner should whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected type II diabetes mellitus aggravated the hypertension.  

If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

If the examiner who provided the April 2009 VA examination is no longer available, the claims folder must be made available to another physician for the requested opinion. An additional examination should be scheduled if deemed necessary by the examiner. 

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4. Schedule the Veteran for a VA examination with a qualified physician to determine the current severity of the service-connected IHD, CAD status coronary artery bypass graft with residual scar. The examiner should review the claims folder, a copy of this remand, and any evidence in the virtual files.  All indicated testing should be conducted.

The examiner should state whether the Veteran experiences chronic congestive heart failure and whether a workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness or syncope.  The examiner should specify whether the Veteran displays left ventricular dysfunction with an ejection fraction of less than 30 percent.

5. Thereafter, readjudicate the issues remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

